     ,;,;,; ,.; ~='"'-'=~~~~~~~~~~~is-
..,.,,..   4    '   __ , . , . .




      AO 245B (Rev, 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                            Page I of l   !·',I,·




                                                                                                                                                                      1i

                                                   UNITED STATES DISTRICT COURT
                                                         SOUTHERN DISTRICT OF CALIFORNIA

                                      United States of America                    JUDGMENT IN A CRIMINAL CASE
                                                    v.                            (For Offenses Committed On or After November 1, 1987)


                                       Modesto Salgado-Castro                     CaseNumber: 3:19-mj-21856

                                                                                  Kenneth.Robert McMullan
                                                                                  Defendant's A   orn.,.J'



       REGISTRATION NO. 7485 0298
                                                                                                                 FILED
                                                                                                             .
       THE DEFENDANT:                                                                                              MAY 0 9 2019
        lZl pleaded guilty to count(s) 1 of Complaint
           D was found guilty to count( s)                                             CLERK US DISTRICT COURT
                                                                                                                  .. .
                                                                                                  SQlJTLICn~1 rt1!"'-rc~1..---,.- '""': ,-.,. " .   ,
                                                                                                                                                                 .


             after a plea of not guilty.                                           BY                       DE:P'JTV
             Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

       Title & Section                            Nature of Offense                                                          Count Number(s)
       8:1325                                     ILLEGAL ENTRY (Misdemeanor)                                                 1
               D The defendant has been found not guilty on count(s)
                                                                               ~-----------------~


               D Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                       IMPRISONMENT
                  The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
           imprisoned for a term of:

                                                 6, TIME SERVED                D _ _ _ _ _ _ _ _ _ _ days

               lZl Assessment: $10 WAIVED lZl Fine: WAIVED
               lZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
               the defendant's possession at the time of arrest upon their deportation or removal.
                D Court recommends defendant be deported/removed with relative,                           charged in case


                IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
           of any change of name, residence, or mailing address until. all fines, restitution, costs, and special assessments
           imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
           United States Attorney of any material change in the defendant's economic circumstances.

                                                                                Thursday, May 9, .2019
                                                                                Date of Imposition of Sentence


           Received          . -r    .:/
                                   DUSM
                                           /,'

                                           ~-                                    ~"~~~Q~ESTANLE                   NE
                                                                                                  ATES MAGISTRATE JUDGE



           Clerk's Office Copy                                                                                                              3: 19-mj-21856
